Citation Nr: 0111570	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-21 559	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for entitlement to service connection for 
low back disability and if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The veteran served on active duty from October 1971 to March 
1973.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In November 1999, the veteran withdrew his request for a 
personal hearing before a traveling member of the Board.  In 
January 2001, the case was forwarded to the Board.


FINDINGS OF FACT

1.  Service connection was denied for low back disability by 
the Board in December 1990. 

2.  Evidence which is not cumulative or redundant of evidence 
previously of record and which by itself or in connection 
with the evidence previously assembled is so significant that 
it must be considered in order to fairly decide the merits of 
the claim for service connection for low back disability has 
been received since the December 1990 Board decision.


CONCLUSION OF LAW

The veteran has submitted new and material evidence to reopen 
his claim for service connection for low back disability.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. § 1110 (West Supp. 2000).  

Service connection for low back disability was denied by the 
Board in December 1990. 

Generally, a claim which has been denied by the Board may not 
thereafter be reopened and allowed.  38 U.S.C.A. § 7105 (West 
1991).  The exception to this rule is 38 U.S.C.A. § 5108 
which provides that if new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claims.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).

Evidence on file at the time of the December 1990 decision 
included the veteran's service medical records, VA outpatient 
records dated in July and August 1978, private treatment 
records beginning in July 1980, a July 1989 VA examination 
report, and a transcript of a personal hearing at the RO in 
March 1990.

The veteran's service medical records reveal low back 
complaints in July 1972 and on his January 1973 discharge 
medical history report.  His back was noted to be normal on 
medical examination in January 1973.  Private treatment 
records for February 1988 reveal that the veteran hurt his 
back while lifting boxes on the job.  A CT scan of the lumbar 
spine in February 1988 showed bulging of the anulus at L5-S1.  
The veteran noted on VA examination in July 1989 that he had 
injured his back in the early 1970's, which had resolved, and 
that he had done well until he strained his low back in 1976 
at work; he said that he reinjured his back at work in 1988.  
The examiner's impression was that the veteran continued to 
have significant low back pain and hypoesthesia of the left 
lower extremity.

Evidence received by VA after the December 1990 Board 
decision includes private medical records beginning in 
September 1974 and statements by and on behalf of the 
veteran.

In particular, the Board notes that the evidence added to the 
record includes an August 1998 statement from J. Brett 
Guthrie, D. C.  According to Dr. Guthrie, he had been 
treating the veteran for approximately five years.  Dr. 
Guthrie concluded that, although there had been subsequent 
exacerbations of a 1972 low back injury, the veteran's 
current low back condition is a direct result of the back 
injury incurred in service in 1972. 

This medical statement linking current low back disability to 
the veteran's military service is not cumulative or redundant 
of the evidence previously of record.  Moreover, it clearly 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  Accordingly, the 
August 1998 statement from Dr. Guthrie is new and material, 
and the claim for service connection for low back disability 
is reopened.


ORDER

Because new and material evidence has been submitted, 
reopening of the veteran's claim for service connection for 
low back disability is granted.


REMAND

Although the August 1998 statement from Dr. Guthrie is new 
and material, there is no indication that the opinion was 
based upon a review of all available medical records 
pertaining to the veteran's orthopedic history, to include 
his service medical records.  Moreover, as noted above, the 
record contains conflicting medical evidence indicating that 
the veteran's low back disability is postservice in origin. 

The Board also notes that during the pendency of the 
veteran's appeal but after the issue on appeal was most 
recently considered by the RO, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), was signed into law.  This liberalizing law is 
applicable to the veteran's reopened claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

In light of the above circumstances, this case is REMANDED to 
the RO for the following actions:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claim for entitlement to service 
connection for low back disability.  
After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the RO should obtain, and associate with 
the file, all records noted by the 
veteran that are not currently on file.  
The records requested should include all 
records of Dr. Guthrie that are not 
currently on file.  

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should inform the 
veteran and his representative of this 
and request them to provide a copy of the 
outstanding medical records.

3.  Then, the RO should arrange for a VA 
examination of the veteran by a physician 
with appropriate expertise to determine 
the nature, extent, and etiology of any 
currently present low back disability.  
The claims folder, including a copy of 
this REMAND, must be made available to 
the examiner for study, and the 
examination report must reflect that the 
claims folder was reviewed. Any necessary 
tests or studies should be conducted, and 
all findings should be reported in 
detail.  After review of all of the 
material in the claims file, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that any 
currently present low back disability is 
etiologically related to service.  The 
rationale for all opinions expressed 
should also be provided.

4.  The RO should then undertake any 
other action required to comply with the 
notice and duty to assist provisions of 
the VCAA.

5.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and afforded an 
appropriate opportunity to respond. 

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals



 



